Citation Nr: 0006136	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  94-20 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear 
disability.

2.  Entitlement to service connection for a skin disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a neck disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a shoulder 
disability.

6.  Entitlement to benefits under 38 C.F.R. § 1151 for a back 
disability caused or aggravated by a myelogram performed at a 
VA Medical Center in 1966.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
following a February 1992 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This matter also comes before the 
Board following a September 1996 RO decision that denied the 
veteran's claim for compensation benefits under 38 C.F.R. 
§ 1151. 

The Board remanded the veteran's appeal on two earlier 
occasions - December 1996 and December 1998 for further 
development. 


FINDINGS OF FACT

1.  In February 1992, the RO denied service connection for a 
right ear disability and a skin disability, as well as 
applications to reopen claims of service connection for a 
back disability, a neck disability, and a shoulder 
disability.  Notice of these denials was sent to the veteran 
on March 4, 1992.

2.  A notice of disagreement with the February 1992 denial 
was received from the veteran on June 17, 1992.

3.  A statement of the case that addressed the claims of 
service connection for a right ear disability and a skin 
disability as well as applications to reopen claims of 
service connection for a back disability, a neck disability, 
and a shoulder disability was mailed by the RO to the veteran 
on September 4, 1992.

4.  No timely Substantive Appeal was received by the RO as to 
the February 1992 action.  

5.  No competent medical evidence has been submitted which 
tends to show that the veteran currently suffers from a back 
disability caused or aggravated by a myelogram performed at a 
VA Medical Center in 1966.


CONCLUSIONS OF LAW

1.  The veteran is statutorily barred from appealing a 
February 1992 rating decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (1999); 
38 C.F.R. §§ 19.129, 19.192 (1991).

2. The veteran's claim for benefits under 38 U.S.C.A. § 1151 
for a back disability caused or aggravated by a myelogram 
performed at a VA Medical Center in 1966 is not well 
grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

February 1992 Denial

An appeal to the Board "consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal."  38 C.F.R. § 20.200 (emphasis added).  The 
Substantive Appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202.  To be considered timely, the Substantive Appeal 
must be filed within 60 days from the date that the AOJ mails 
the SOC to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.  38 C.F.R. § 20.302(b); 
38 C.F.R. §§ 19.129, 19.192 (1991).  Additionally, VA 
regulations provide that the period for filing a Substantive 
Appeal may be extended for good cause.  38 C.F.R. § 20.303.  
The request for such an extension must be in writing and must 
be made prior to the expiration of the time limit for filing 
which would otherwise apply.  Id.  There are also situations 
where, when additional pertinent evidence is received during 
the time allowed for perfecting an appeal, VA must afford the 
claimant at least 60 days from the mailing date of a 
supplemental statement of the case (SSOC) to perfect an 
appeal, even if the additional 60-day period would extend the 
expiration of the original appeal period.  VAOPGCPREC 9-97 
(Feb. 11, 1997).  If the claimant fails to file a Substantive 
Appeal in a timely manner, and fails to timely request an 
extension of time, "he is statutorily barred from appealing 
the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

In the present case, the Board finds that the veteran did not 
timely file a Substantive Appeal of the 1992 decision.  He 
was not granted an extension of time to file a Substantive 
Appeal, and no additional pertinent evidence was received 
during the time allowed for perfecting an appeal which would 
have extended the time for filing a Substantive Appeal.  
Specifically, the record shows that the RO denied service 
connection for a right ear disability and a skin disability, 
as well as applications to reopen claims of service 
connection for a back disability, a neck disability, and a 
shoulder disability in February 1992.  Notice of this action 
was sent to the veteran on March 4, 1992.  The veteran 
thereafter filed a timely NOD on June 17, 1992.  A SOC was 
issued on September 4, 1992.  Thereafter, no timely 
Substantive Appeal was received.  The veteran filed a VA Form 
9 on May 27, 1993.  However, this presentation was received 
by the RO more than two months after the March 4, 1993, 
statutory deadline had run.  38 U.S.C.A. § 7105(d)(3) (West 
1991).  Similarly, while both the veteran and his 
representative subsequently filed other presentations with 
the RO, which included allegations of error regarding the 
February 1992 decision, and the veteran and his wife 
testified at personal hearings in June 1993, September 1997, 
and June 1998, these presentations were submitted well after 
the time period for filing a Substantive Appeal had passed.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 C.F.R. 
§§ 20.302(c), 20.305 (1999).

Consequently, the Board finds that, absent a timely filed 
Substantive Appeal, the veteran is statutorily barred from 
appealing the February 1992 denial of service connection for 
a right ear disability and a skin disability, as well as the 
denial of applications to reopen claims of service connection 
for a back disability, a neck disability, and a shoulder 
disability.  The Board does not have jurisdiction to consider 
an appeal from this decision.  38 C.F.R. § 20.200; Roy, 
supra.

Section 1151 Claim

The veteran and his representative assert that the veteran's 
chronic back pain was caused by a myelogram performed at the 
Durham VA medical center in 1966.  It is requested that the 
veteran be afforded the benefit of the doubt.

Private treatment records, dated from November 1941 to 
January 1992, VA treatment records, dated from April 1969 to 
August 1991, and a June 1996 VA examination report were 
obtained by the RO. 

Initially, the Board notes that private treatment records 
prepared prior to a 1966 myelogram show the veteran's 
periodic complaints, diagnoses, and/or treatment for back 
pain.  See private treatment records dated in January 1948, 
April 1948, April 1950, and October 1955.  A November 1966 
private treatment record shows that a report from the Durham 
VA medical center (VAMC) had been received.  It was noted 
that the report showed that the veteran had been hospitalized 
from August 22, 1966, to September 21, 1966.  It was also 
observed that VA's chief findings at that were:

[a]trophy of the left upper extremities . 
. . Cervical x-rays revealed a 
degeneration of C5-C6 interspace but they 
were unable to prove he had a disc 
disease.  They were of the opinion he had 
a left acromioclavicular joint arthritis 
cervical spondylosis & chronic alcholism 
[sic] and injected the joint with 
Xylocaine with relief, at least 
temporary.

The treatment records also include hospitalization records 
from a period of VA hospitalization, dated from April 1969 to 
October 1969.  Specifically, an April 1969 examination shows 
that the veteran, two years earlier, had been treated at the 
Durham VAMC for a cervical disc injury accompanied by 
radiating pain from his neck into his left shoulder.  
However, notwithstanding these earlier problems, examination 
of the head and neck disclosed no significant findings except 
for point tenderness at C2 and C3.  While hospitalized, the 
veteran underwent a neurologic examination in May 1969 
because of complaints of blind spells and severe frontal 
headaches.  The examination revealed no abnormality except 
atypical migraine headaches.

May 1969 mastoid x-rays revealed "some opaque oil in the 
ventricles apparently [at] the base of the skull, from 
previous myelogram."  Moreover, they revealed poor 
pneumatization of both sides of the mastoids, probably 
associated with some old chronic infection.  Similarly, May 
1969 skull x-rays, taken because of complaints of blind 
spells and severe frontal headaches, revealed ". . . 
multiple droplets of opaque oil scattered throughout the 
ventricular system at the base of the skull, mostly 
anteriorly, that [were] apparently due to a previous 
myelogram."  It was opined that there were no unusual 
intracranial calcifications or other changes. 

An August 1969 interim report noted the veteran's complaints 
of severe back pain.  It was reported that physical therapy 
had produced some improvement in back strength.  Moreover, x-
ray examinations continued to show contrast media in the 
subarachnoid space from a previous myelogram done at VA 
Durham, North Carolina during 1966.  Furthermore, it was 
reported that the veteran had 

. . . fixated on the myelogram performed 
in 1966 in Durham and believes that the 
remaining droplets of contrast media 
within his brain and spinal cord are 
responsible for the physical discomfort 
he allegedly is experiencing.  Through it 
all there runs a mild depression from 
suspiciousness of hospitals, doctors, 
clinics, and a persistent fear that he 
will be hurt by the hospital . . .

The diagnoses included lumbosacral strain.

The October 1969 discharge report once again noted that x-
rays reveled multiple droplets of opaque oil scattered 
throughout the ventricular system at the base of the skull 
from a previous myelogram done at VA Durham, North Carolina 
during 1966 and his diagnoses continued to include migraine 
equivalents and lumbosacral strain.  

Next, treatment records showed the veteran's complaints, 
diagnoses, and/or treatment for low back pain with 
questionable radiation into lower extremities and weakness.  
See VA treatment records dated in July 1970 and private 
treatment records dated in February 1991, March 1991, and 
December 1991.  The diagnoses included muscle strain.  The 
July 1970 VA treatment record also shows that the veteran's 
history included his having had a myelogram in 1966 due to 
shoulder and 

neck pain, followed by an injection into his neck.  However, 
while he had done well since that time, he had also noted 
back pain that, more recently, had been radiating.  The March 
1991 private treatment record shows that the veteran was 
referred for evaluation of his magnetic resonance imaging 
(MRI) and back pain.  Next, it was reported that the veteran 
complained of back trouble since a 1964 myelogram at the 
Durham VAMC.  It was reported that the MRI revealed 
degenerative changes between "4-5 and 5-1" and some 
posterior changes.  (Specifically, the Board notes that the 
impression from the actual February 1991 MRI report was 
degenerative changes of the lumbar spine, particularly facet 
joint degeneration, spondylolysis of L-3 on L4, and acquired 
spinal stenosis at that level.)  It was also reported that 
the veteran had no neurological deficits.

The veteran underwent a VA examination in June 1996.  At that 
time, the veteran reported that he had experienced low back 
pain since a myelogram in 1966.  However, he had not had any 
radiating discomfort to his lower or upper extremities.  He 
also complained that, over the previous year, he had 
developed radiating pain and paresthesia along the left hip 
and left lateral leg, but he had had no associated weakness, 
bladder dysfunction, or bowel dysfunction.  The examiner, 
after review of the claims file, opined that that veteran had 
the following:  

History of cervical neck injury, status 
post myelogram 1966, [with] no evidence 
of radiculopathy or myelopathy.  [The 
veteran's] relation that he had 
experienced continued low back pain 
immediately post procedure in 1966 
without associated myelopathy or 
neuropathy is doubtfully causal related.

In connection with the current issue on appeal, the veteran 
testified at a personal hearing at the RO in September 1997 
and testified at a personal hearing before the undersigned, 
at the RO, in June 1998.  


Specifically, in September 1997, the veteran testified that 
he started to experience problems with his back the same day 
he had the myelogram in 1966.  While he complained to the 
health care providers at that time, he was told his back 
would get better over time.  Next, the veteran reported that 
two interns performed the myelogram.  Moreover, these interns 
repeatedly, over the course of one and half-hours, stuck him 
with a needle in an attempt to perform the procedure.  
Eventually, these interns gave up, an older physician took 
over, and he performed the procedure in fifteen minutes.  He 
recalled that he lay flat on his back for five days following 
the procedure.  Moreover, following his release from the 
hospital, it took him more than three weeks to be able to go 
back to his job as a truck driver.  Additionally, even after 
he started work, he required help to get into the cab of the 
truck.  A little less than a year after the myelogram, he 
gave up driving a truck because of back pain, and took a job 
working at a shipyard.  However, after approximately one year 
working in the shipyard, because he had difficulty standing 
on his feet all day on a concrete floor, he also left that 
job and started driving again.  In 1969, he was hospitalized 
at the Salisbury VAMC for over five months.  During this time 
he was treated for his back complaints, which treatment 
included physical therapy.  He was also told by a VA 
physician that someone had "messed up" his back.  X-rays 
taken at that time revealed dye in his head.  Following his 
release from the hospital he was not told to come back for 
follow-up treatment.  Prior to his 1966 myelogram, while he 
had had neck and shoulder problems, he said he had never had 
back problems.  Moreover, for the last six or seven years he 
had periodically seen his family physician for treatment of 
this pain.  His doctor had proscribed both Percocet and 
Loracet Plus for the pain.  Moreover, on one occasion he saw 
an orthopedist, who, after a MRI, could still not tell him 
what was wrong with his back.  

Next, when the veteran testified at his June 1998 personal 
hearing, he reported that he had sought treatment at the 
Durham VAMC in 1966 because of neck and shoulder pain and 
numbness.  However, following the myelogram, due to back 
pain, he had had to stay in bed for a week and thereafter, 
for months, he experienced difficulty walking.  He also 
reported that the myelogram was given by two interns who took 
an hour and a half to perform the procedure and during that 
time caused 

him a great deal of pain.  Eventually, these interns gave up, 
an older physician took over, and he performed the procedure 
in fifteen minutes.  The injections were into his back just 
below the belt line.  When the veteran complained of pain, 
the health care providers at that time gave him medication 
and told him that he had to live with the pain.  However, no 
opinion was provided as to the etiology of his low back pain.  
Thereafter, after taking pain medication for three years, he 
was once again hospitalized in 1969.  While hospitalization 
at the Salisbury VAMC in 1969 he was told by a physician that 
"somebody had hurt his back."  X-rays at that time revealed 
that dye was still in his skull from the 1966 myelogram.  In 
fact, he could see on the x-ray approximately ten to twelve 
needle tracks left over from the myelogram dye.  Thereafter, 
he was hospitalized for approximately five months.  During 
that time he underwent physical therapy for his low back 
pain.  However, neither the physical therapy nor pain 
medication helped his back.  He next underwent VA physical 
therapy for three weeks in 1970 at the Salem VAMC.  However, 
after his condition failed to improve, his physical therapy 
was discontinued.  Once again, no opinion was given as to the 
etiology of his back pain.  Since the 1966 myelogram, he had 
had chronic low back pain for which he constantly took 
medication.  Next, the veteran testified that a VA physician 
at the Durham VAMC, approximately seven years after his 
myelogram, told him that he had arthritis because of the 
myelogram.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the veteran meets this burden does VA have 
the duty to assist him in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the veteran does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, 

to satisfy the initial burden of 38 U.S.C.A. § 5107(a).  To 
be well grounded, however, a claim must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertions are 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant cannot meet 
this burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The veteran seeks benefits in accordance with the provisions 
of 38 U.S.C.A. § 1151.  Initially, the Board notes that that 
provision has been amended since 1995, when the veteran filed 
his claim.  However, the amendments were made applicable only 
to claims filed on or after October 1, 1997.  See, e.g., 
Jones v. West, 12 Vet. App. 460, 463 (1999).  Claims filed 
prior to October 1, 1997, are to be adjudicated under the law 
as it existed previously.  See VAOPGCPREC 40-97 (Dec. 31, 
1997).  The version of section 1151 in effect when the 
veteran filed his claim provided, in pertinent part:

	[w]here any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of hospitalization, medical or 
surgical treatment, or the pursuit of a 
course of vocational rehabilitation under 
chapter 31 of this title, awarded under any 
of the laws administered by the Secretary, or 
as the result of having submitted to an 
examination under any such law, and not the 
result of such veteran's own willful 
misconduct, and such injury or aggravation 
results in additional disability to or the 
death of such veteran, . . . [§ 1151 
benefits] . . . shall be awarded in the same 
manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (West 1991).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that the requirements for a well-
grounded claim under the former version of section 1151 
parallel those that apply to claims of service connection.  
See Jones, 12 Vet. App. at 464.  Specifically, the veteran 
must submit:  (1) medical evidence of a current disability; 
(2) medical evidence or, in certain circumstances, lay 
evidence of incurrence of aggravation of an injury as the 
result of hospitalization, medical, or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See Jimison v. West, 
13 Vet. App. 75 (1999); Jones, 12 Vet. App. at 464.

The Court has also suggested, without deciding, that a 
continuity-of-symptomatology analysis might apply in this 
context.  In that regard, the Court has indicated that a 
claim under the former version of § 1151 might also be well 
grounded if the file contains:  (1) evidence that a condition 
was "noted" during the veteran's hospitalization or 
treatment; (2) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and post-hospitalization/treatment 
symptomatology.  See Jones, 12  Vet. App. at 464.

What is significant about the evidence described above is, 
paradoxically, what it does not show.  None of the records on 
appeal includes a medical opinion that tends to show that the 
veteran currently suffers from chronic disability that is a 
residual of a myelogram performed at the Durham VA medical 
center in 1966.  In fact, the June 1996 VA examiner 
specifically opined that, given the veteran's adverse 
symptomatology, it was doubtful that there was a causal 
relationship between the veteran's current low back disorder 
and the 1966 VA myelogram.

In reaching its conclusion in this case, the Board has not 
overlooked the veteran's testimony and written statements to 
the RO.  However, while a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability, his own opinion as to medical diagnosis or 
etiology, questions integral to the underlying claim, is not 
helpful.  See Caldwell v. Derwinski, 1 Vet. App. 466 (1991); 
Bostain v. West, 11 Vet. App. 124 (1998) (someone qualified 
by knowledge, training, expertise, skill, or education must 
provide evidence regarding medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992).  Accordingly, the 
veteran's lay assertion regarding etiology do not constitute 
competent evidence sufficient to make his claim well 
grounded.

(The Board notes that, while the RO attempted on a number of 
occasions to obtain the treatment records for the veteran's 
period of VA hospitalization from August 22, 1966, to 
September 21, 1966 (i.e., the time when he underwent the 
myelogram), replies from both the Durham VAMC and Federal 
Archives indicate that these records were archived and then 
lost.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Russo v. Brown, 9 Vet. App. 46 (1996).)

Absent the presentation of a well-grounded claim, the Board 
does not have jurisdiction to act.  Boeck v. Brown, 
6 Vet. App. 14 (1993).  Therefore, the veteran's claim must 
be denied. 


ORDER

The appeal of the February 1992 denial of service connection 
for a right ear disability and skin disability as well as the 
denial of applications to reopen claims of service connection 
for a back disability, a neck disability, and a shoulder 
disability is dismissed. 

A claim of entitlement to benefits under 38 U.S.C.A. § 1151 
for chronic back pain as a residual of a myelogram performed 
at the Durham VA medical center in 1966, is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

